Exhibit 10.2

NOTE

 

$400,000   October 9, 2007

FOR VALUE RECEIVED and intending to be legally bound, the undersigned, POINT
THERAPEUTICS, INC., a Delaware corporation (“Borrower”), promises to pay, in
lawful money of the United States of America, to the order of DARA BIOSCIENCES,
INC. (“Lender”), at 4505 Falls of the Neuse Road, Raleigh, North Carolina 27609,
the maximum aggregate principal sum of FOUR HUNDRED THOUSAND DOLLARS ($400,000)
or such lesser sum which represents the principal balance outstanding under the
Loan established pursuant to the provisions of that certain Loan and Security
Agreement dated as of even date herewith, between Borrower and Lender (as it may
hereafter be amended, modified, restated or replaced from time to time, the
“Loan Agreement”). The outstanding principal balance hereunder shall be payable
in accordance with the terms of the Loan Agreement. The actual amount due and
owing from time to time hereunder shall be evidenced by Lender’s records of
receipts and disbursements with respect to the Loan, which shall, in the absence
of manifest error, be conclusive evidence of the amount. All capitalized terms
used herein without further definition shall have the respective meanings
ascribed thereto in the Loan Agreement.

Borrower further agrees to pay interest on the outstanding principal balance
hereunder from time to time at the per annum rate set forth in the Loan
Agreement. Interest shall be calculated on the basis of a year of 360 days but
charged for the actual number of days elapsed, and shall be due and payable as
set forth in the Loan Agreement.

This Note is that certain Note referred to in the Loan Agreement.

If an Event of Default occurs and is continuing under the Loan Agreement, the
unpaid principal balance of this Note along with all accrued and unpaid interest
and unpaid Expenses shall become, or may be declared, immediately due and
payable as provided in the Loan Agreement. The obligations evidenced by this
Note are secured by the Collateral.

This Note may be prepaid only in accordance with the terms and conditions of the
Loan Agreement.

Borrower hereby waives protest, demand, notice of nonpayment and all other
notices in connection with the delivery, acceptance, performance or enforcement
of this Note.

THIS NOTE, AND ALL RELATED AGREEMENTS AND DOCUMENTS, AND ALL MATTERS RELATED
HERETO OR ARISING HEREUNDER (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE),
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF
THE STATE OF DELAWARE. The provisions of this Note are to be deemed severable
and the invalidity or unenforceability of any provision shall not affect or
impair the remaining provisions of this Note which shall continue in full force
and effect. No modification hereof shall be binding or enforceable against
Lender unless approved in writing by Lender.



--------------------------------------------------------------------------------

Borrower (and Lender by its acceptance hereof) each hereby waives any and all
rights it may have to a jury trial in connection with any litigation arising
with respect to rights and obligations of the parties hereto or under the Loan
Documents or with respect to any claims arising out of any discussions,
negotiations or communications involving or related to any proposed renewal,
extension, amendment, modification, restructure, forbearance, workout, or
enforcement of the transactions contemplated by the Loan Documents.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, Borrower has
executed this Note the day and year first written above.

 

POINT THERAPEUTICS, INC. By:  

/s/ Donald R. Kiepert, Jr.

Name:   Donald R. Kiepert, Jr. Title:   President

[SIGNATURE PAGE TO NOTE]

 

-3-